DETAILED ACTION
		This Office action is in response to the amendment filed on June 16, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “wherein the load includes a signal output circuit configured to supply signals, a switching controller that controls an ON/OFF state of the first switch, and the load further includes a regulator that monitors a voltage at a predetermined location and adjusts the voltage at the predetermined location to be within a fixed range” in combination with all other claim limitations. Claims 4-9 and 12 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 10, the prior art of record fails to disclose or suggest “wherein the rectifying element is a second switch that switches an electrical circuit connecting the other end of the inductor and one end of the load between a conductive state and a non-conductive state; the load has a signal output circuit configured to supply signals, and a switching controller that controls an ON/OFF state of the first switch; the switching controller has a function of controlling an ON/OFF state of the second switch, controls the second switch to be off if the first switch is on, and controls the second switch to be on if the first switch is off” in combination with all other claim limitations. Claim 11 depends directly from claim 10, and is, therefore, also allowed at least for the same reasons set above.

Regarding to claim 13, the prior art of record fails to disclose or suggest “a processor which has an input port connected to the other end of the first resistor and is connected between the first power supply and the second power supply” in combination with all other claim limitations. Claims 14-17 depend directly or indirectly from claim 13, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838